DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat dissipation material attached on a bottom of the yoke (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0302724) in view of Kim (US 2013/0156237) or Hu et al. (US 2020/0053469).
Regarding claim 1, as broadly claimed, Li teaches a sound generating actuator comprising a frame (1, 11, 12, figures 2, 3), a stationary part mounted on the frame and provided with a yoke (6), a magnet (7, 71, 72) to compose a magnetic circuit, a voice coil (3) configured to receive an electrical signal and vibrate due to a magnetic field and mutual electromagnetic force of the stationary part (figures 2, 3), a spring (4, 41, 42, figures 2, 3) configured to dampen .  
Li does not specifically disclose the stationary part provided with a top plate to compose the magnetic circuit as claimed.  However, providing a magnetic circuit of a speaker comprising the yoke, the magnet and a top plate is very well known in the art.
Kim or Hu teaches a speaker comprising a yoke, a magnet and a top plate (63, 63a, 63b in Kim and 57, 59 in Hu et al.) to compose a magnetic circuit (figures 2, 3, 4, 5 in Kim and figure 2 in Hu et al.)
Therefore, it would have been obvious to one skilled in the art to provide a top plate, as taught by Kim or Hu, to the magnetic circuit of Li for an alternate choice and better providing a magnetic field to the speaker system.
Further, Li does not specifically disclose the spring or the flexible circuit board (42) that is made of a metallic material.  However, the examiner takes the Office Notice that providing a flexible circuit board made of a metallic material is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the spring or the flexible circuit board in the system of Li made of a metallic material for better providing a conductive path or conductive material to the system.
Regarding claim 2, Li in view of Kim or Hu does not specifically disclose that the contact pad is insert injection molded as claimed.  However, the examiner takes the Office Notice that providing an insert injection molded in a speaker system is known in the art.

Regarding claim 5, as broadly claimed, Li in view of Kim or Hu teaches the yoke (6, 61, figure 2 in Li; and 51, figures 1, 2 in Hu) that comprises a protruding portion extended to protrude to an outer surface of the frame.
Regarding claim 10, as broadly claimed, Li shows the frame (1) that comprises a protruding portion extended to protrude to outside of the frame (figure 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0302724) in view of Kim (US 2013/0156237) or Hu et al. (US 2020/0053469) as applied to claim 1 above, and further in view of Stewart (US 6,373,957).
Li in view of Kim or Hu does not specifically disclose a heat dissipation material attached on a bottom of the yoke as claimed.  However, providing a heat dissipation material attached on a bottom of the yoke and configured to aid in dissipating heat in a speaker system is known in the art.
Stewart teaches a loudspeaker comprising a magnetic circuit or a stator (22, 30, 32, 34, 46, 50, figures 1, 3) that comprises a heat dissipation material (78, 84) attached on a bottom of the yoke and configured to aid in dissipating heat (figures 1, 3 and see col. 3, lines 23-43 through col. 4, lines 1-3).
Therefore, it would have been obvious to one skilled in the art to provide the a heat dissipation material attached on a bottom of the yoke, as taught by Steward, in the speaker system of Li in view of Kim or Hu, for better dissipating heat in the system.
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azima (US 6,618,487) teaches an electro-dynamic inertial vibration exciter comprising suspending means (11), and a carrier (9) supporting a motor coil assembly (3, 4) and adapted for connection to a resonant member (2) to be excited.
Kim et al. (US 2019/0104369) teaches a sound converter including a frame, a first suspension, a second suspension attached to a bottom surface of the first suspension and electrically connected to a voice coil to vibrate, and a magnetic circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
May 8, 2021